Case 3:21-cv-00591-MMH-MCR Document 1-1 Filed 06/11/21 Page 1 of 2 PagelD 9
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

IS 44 (Rev. 0420)

purpose of initiating the civil docket sheet.

1. (a) PLAINTIFFS
DAVID POSCHMANN

(b) County of Residence of First Listed Plaintiff

St. Lucie

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Nuuther)
Drew M. Levitt, Esq./Lee D. Sarkin, Esq. 561-994-6922
4700 NW Boca Raton Bivd., #302, Boca Raton, FI. 33431

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
810 BEACH, INC.

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDE}

MNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only)

Cl i U.S. Government
Plaintiff

4
2

C

U.S. Government
Detendant

[]4 Diversity

      
      
 

 

110 Insurance
120 Marine
130 Miller Act
140 Negotiable Instrument
Cc] 150 Recovery of Overpayment
A & Enforcement of Judgment

PERSONAL INJ

IV. NATURE OF SUIT peace an %
310 Airplane
315 Airplane Product

Liability

|] 320 Assault, Libel &
Slander

 

151 Medicare Act

152 Recovery of Defaulted Liability
Student Loans 340 Marine
(Excludes Veterans) 345 Marine Product

O 153 Recovery of Overpayment Liability

of Veteran's Benefits
["] 160 Stockholders” Suits
L | 190 Other Contract
195 Contract Product Liability
| 196 Franchise

350 Motor Velticle
~ 385 Motor Vehicle
Product Liability
Ll 360 Other Personal
lapury
| 362 Personal Injury -

 

    

16 Land Condemnation
20 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

4 245 Tort Product Liability

[| 290 All Other Real Property

2

2 |_| 441 Voting

442 Employment

443 Housing/
Accommodations

Eniployment

Other
| 448 Education

 

440 Other Civil Rights

[«]3 Federal Question
(US. Government Not a Party}

Undicate Citizenship of Parties in Item Hi}

1 One Box Oniv}

RY

| 330 Federal Employers”

| 445 Amer, w/Disabilitics -

P<] 446 Amer. w/Disabilities -

   

 

      
 

PERSONAL INJURY

Cc 365 Personal Injury -
Product Liability

[7] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

CE 368 Asbestos Personal
Injury Produc:
Liability

PERSONAL PROPERTY

370 Other Fraud

H 371 Truth in Lending

Cy 380 Other Personal
Property Damage

Ci 385 Property Damage

Product Liability

Medical Malpractice

       
    
  
  
  
 
  
 
 

Habeas Cerpus:

| | 463 Alien Detaince

|| 510 Motions to Vacate
Sentence

[1530 General

|| 535 Death Penalty

Other:

|_| 540 Mandamus & Other

|_| 550 Civil Rights

|_| 555 Prison Condition

|| 560 Civil Detainee -

Conditions of

Confinement

Citizen of This State

Citizen of Another State

Citizen or Subject of a

(For Diversity Cases Only}
PTF

Cc]
L]2
[}3

Forcign Country

i
|

CI

rl

 

  
     
     

Clic

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X° in One Box for Plaintiff

and One Box for Defermiant)
PTF

ry 4

DEF

Cl!

DEF
Cy4

Incorporated er Princinal Place
of Business In This State

[-] 2 Incorporated and Prinvipal Place
ot Business In Another State

fis (1s
Ey 3

Foreign Nation

Lie [E]e

k here for: Nature of Suit Code Descriptions.

    

625 Drug Related Seizure
of Property 2] USC 881
690 Other

 
 
 
    
 
 

720 Labor/Management
Relations

740 Railway Laber Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

791 Imployee Retirement
Income Sceunty Act

 

462 Naturalization Application
465 Other Immigration
Actions

   
   
 
    
   

| 863 DIWC/DIWW

      

422 Appeal 28 U
423 Withdrawal

375 False Claims Act

376 Qui Tam (31 USC
3729(a)}

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Comupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

496 Cable:Sat TV

850 Securities/Commodities’

Exchange

| 890 Other Statutory Actions
|_| 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
yl Act
Act/Review or Appeal of
Agency Decision
|__| 950 Constitutionality of
State Statutes

7

820 Copyrights

830 Patent

835 Patent - Abbreviated
New Drug Application

840 Trademark

880 Defend Trade Secrets

Act of 2016

ESE ER
861 HIA (13958)

862 Black Lung (923)
(405(2))
864 SSID Title XVI

865 RSI (405(g))

 

   
   

   
 

870 Taxes { Plaintiff

or Defendant}
871 IRS-Third Party
26 USC 7609

896 Arbitration
899 Administrative Procedure

 

 

¥Y. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from
Proceeding State Court

VI. CAUSE OF ACTION

 

VU. REQUESTED IN
COMPLAINT:

VU. RELATED CASE(S)
IF ANY

 

6-4-2)

SE ONLY

RECEIPT #

AMOUNT

5
2

(See instructions):

Remanded from
Appellate Court

JUDGE

Reopened

ry Reinstated or Oo § Transferred from
Another District

(specify)

DEMAND §

injunctive relief

 

SIGNATURE OF ATTORNEY OF RECORD

s/Drew M. Levitt

APPLYING TFP

JUDGE

6 Multidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes unless diversity):
42 USC 12181, et seq and 28 CFR Section 36.302(e\1)
Brief description of cause:
ADA violations on Defendant's lodging reservation system

Co CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cy.P.

CHECK YES only if demanded in complaint:
JURY DEMAND: [lyes No

DOCKET NUMBER

MAG. JUDGE
Case 3:21-cv-00591-MMH-MCR Document 1-1 Filed 06/11/21 Page 2 of 2 PagelD 10

JS 44 Reverse (Rev. 04/21)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

La)

(b)

{c)

i.

DO.

fy.

VE.

VIL.

Plaintiffs-Defendants. Enter names (last, first, middle initial} of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant® is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)".

Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Section ITT below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X” in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" im this box if you are filing a class action under Rule 23, F.R-Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary myunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VHIL. Related Cases. This section of the IS 44 is used to reference related pending cases, ifany. If there are related pending cases, insert the docket

numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
